DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.

Claims 1, 4, 5, 14, 20, 21, 23, and 24 have been amended, Claim 25 has been added, and Claims  2, 3, 6, 7, 9-11, and 15-19 are pending and prosecuted.

Currently Claims 1, 4, 5, 8, 13-14, and 20-25 are pending and prosecuted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Salgado on 12/11/2020.

The application has been amended as follows: 

 1.	(Currently Amended) An apparatus for displaying video content to a usercomprising:
	a housing;
	a video display; and
	a processor that is configured to execute instructions from a memory that cause the processor to:
		in response to a determination that no user is detected, set default values for at least two of a vibrancy of blue and green colors, color temperature, and color shift for video content at the video display, wherein the default values are above target values for the video content displayed at the video display when a user is detected; and
in response to a determination that a user is detected,

the target values for the at least two of the vibrancy of the blue and green colors, the color temperature and the color shift, and
 the vibrancy of the blue and green colors,the color temperature and the color shift, wherein a lower ambient light level results in an increased color shift and an increased vibrancy of the blue and green colors.

2.	(Cancelled)

3.	(Cancelled)

4.	(Cancelled) 

5.	(Currently Amended) The apparatus of claim 1 comprising the processor configured to execute instructions from the memory to transition from the  the default values to the computed target values in a visibly indiscernible manner over a predetermined period of time in response to the determination that the user is detected 

6.	(Cancelled)

7.	(Cancelled)

8.	(Currently Amended) The apparatus of claim [[4]] 1 comprising a user interface for the user to switch between the default values to the computed target values of the at least two of the vibrancy of the blue and green colors, the color temperature, and the color shift

9.	(Cancelled)

10.	(Cancelled)

11.	(Cancelled) 

12.	(Original) The apparatus of claim 1 comprising the processor configured to execute instructions from a memory for acquiring the users age by one or more of (a) accessing an external resource including the user’s age data, (b) the user entering age data at a user interface, (c) reading a user instrument and (d) obtaining a biometric sample of the user to derive user age data.

13.	(Original) The apparatus of claim 12 comprising the apparatus including a camera for acquiring the user’s facial image as the biometric sample.  

14.	(Currently Amended) The apparatus of claim 1 comprising the processor configured to adjust 
   
15.	(Cancelled)

16.	(Cancelled)

17.	(Cancelled)

18.	(Cancelled)

19.	(Cancelled)

20.	(Currently Amended) An apparatus for displaying video content to a user comprising;
	a housing;
	a video display; and
to:
in response to a determination that no user is detected, set a vibrancy of blue and green colors, color temperature, and color shift for video content at the video display to default values, wherein the default values are above target values for the video content displayed at the video display when a user is detected; and
in response to a determination that a user is detected,

  the , and
interpolate, for the video content displayed at the video display based upon the age data,  the default values

21.	(Currently Amended) The apparatus of claim 20, wherein the processor is configured to execute instructions from a memory that cause the processor to interpolate comprising incrementally changing, over a period of time, default values to the 

22.	(Previously Presented) The apparatus of claim 21, wherein the incrementally changing is visibly indiscernible.

23.	(Previously Presented) The apparatus of claim 21, wherein the incrementally changing occurs over a period of two minutes.

24.	(Cancelled) 

25. 	(Currently Amended) The apparatus of claim 1, wherein the at least two of the vibrancy of the blue and green colors,

	End of Amendment.

Allowable Subject Matter
Claims 1, 5, 8, 12-14, 20-23, and 25 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent claims 1 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699